                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 PAUL G. BARBER,

                               Plaintiff,
         v.
                                                                         ORDER
 CAPT. ENGEBREGSTE, H. GUNDERSON,
                                                                       16-cv-339-jdp
 A. BOATWRIGHT, C. O’DONNELL,
 and CATHY JESS,

                               Defendants.


       Plaintiff Paul G. Barber, appearing pro se, is a former state of Wisconsin inmate. He

alleges that defendant prison officials violated his Eighth Amendment rights by dismissing his

grievances about inadequate dental care. He also brings an official-capacity claim for

declaratory relief regarding dental-staffing policies.

       Defendants filed a motion to dismiss that I denied in part, but they raised a potentially

meritorious argument: Barber’s attached grievance materials show that he failed to exhaust his

grievance before he filed the lawsuit: he filed his appeal to the corrections complaint examiner

the day after he filed his complaint in this court. See Dkt. 26 (defendants’ motion); Dkt. 30

(my October 29, 2018 order); Dkt. 6-2, at 1 (grievance appeal dated May 24, 2016, the day

after the court received the complaint). As I explained in my previous order, a prisoner —which

Barber still was when he filed this lawsuit—may not file a lawsuit before exhausting his

administrative remedies, even if he exhausts those remedies while the litigation is pending.

See Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). Although Barber failed

to file a brief opposing the motion to dismiss, I gave him a final opportunity to explain why I
should not dismiss this case for his failure to exhaust his administrative remedies before filing

this lawsuit. Dkt. 30, at 4.

       Barber has responded by filing a letter in which he expresses his frustrations with the

criminal justice system generally and his dental treatment in prison. Dkt. 31. He mentions the

exhaustion of his administrative remedies only briefly, saying that the grievance system is

confusing, that he does not have training in legal matters, and that he was transferred in the

middle of the grievance proceedings. Id. at 2. But he does not present any specific evidence

suggesting that it was prison officials’ fault that he failed to fully exhaust the grievance process

before filing his lawsuit, or that the process was otherwise unavailable to him. So I will grant

defendants’ motion and dismiss this case.

       That dismissal will be without prejudice, which means that Barber may refile the case

if he so chooses. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (dismissal for failure to

exhaust is always without prejudice). Now that he appears to have fully exhausted his claim,

defendants would no longer have an exhaustion defense. But if Barber does refile his case, he

will be responsible for another filing fee on top of the one he already owes for this case.




                                                 2
                                   ORDER

IT IS ORDERED that:

1. Defendants’ motion to dismiss, Dkt. 30, is GRANTED, and the case is DISMISSED
   for plaintiff Paul G. Barber’s failure to exhaust his administrative remedies before
   filing his complaint.

2. The clerk of court is directed to enter judgment for defendants and close the case.

Entered November 26, 2018.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
